STATE OF VERMONT

                             ENVIRONMENTAL COURT

                                         }
In re: Snelgrove Permit Amendment        }       Docket No. 25-1-07 Vtec
       (Appeal of LeBlanc, et al.)       }
                                         }

                                  Decision and Order

      Appellants David LeBlanc, Christine Fortin, James LeBlanc and Herman LeBlanc

(Appellants) appealed from a decision of the Zoning Board of Adjustment (ZBA) of the

Town of Newport granting a zoning permit amendment to Appellee-Applicant Robert

Snelgrove for an as-built boathouse.     Appellants are represented by Duncan Frey

Kilmartin, Esq.; Appellee-Applicant (Applicant) is represented by Christopher D. Roy,

Esq; and the Town of Newport is represented by William Boyd Davies, Esq.

      This Court’s decision and order of July 18, 2008, resolved Questions 2, 3, 4, 6, and

7 of the Statement of Questions. By that decision and order, Question 3 was dismissed

as moot, and Questions 4 and 6 were resolved in favor of Applicant that the issues

raised by those questions had not been before the ZBA and therefore were not before

the Court in the present proceeding.

      Question 7 was resolved in favor of Applicant that the 2005 Permit had become

final without appeal and could not be challenged in the present appeal, that is, that

Applicant remains entitled to have what was applied for and approved in the 2005

Permit: a 15’ x 35’ single-story boathouse located five feet northerly of the former

boathouse. See, e.g., In re Appeal of Adams, No. 145-9-03 Vtec, slip op. at 3 (Vt. Envtl.

Ct. Mar. 21, 2005) (Wright, J.) (citing Town of Bennington v. Hanson-Walbridge Funeral

Home, Inc., 139 Vt. 288, 292–93 (1981)). The construction allowed by the 2005 Permit

continues to qualify as a nonconforming structure (as defined in 24 V.S.A. § 4303(14)


                                             1
and § 602 of the Zoning Bylaws) as having been improperly authorized as a result of

error of the Zoning Administrator, because the new construction was proposed to be

located within the side setback and should have been referred to the ZBA under

§ 404(2) of the Zoning Bylaws.

      Because, under the unappealed 2005 Permit, all that Applicant was authorized to

construct was a replacement 15’ x 35’ single-story boathouse, located five feet farther

north than the existing boathouse, Question 2 was resolved in favor of Appellants that

the as-built boathouse represents an expansion within the setback area that is far larger

than that authorized by the 2005 Permit.        The remainder of Question 2 was also

resolved in favor of Appellants that the as-built boathouse increases the volume of

noncomplying structure occupying the required setback area beyond that of the former

boathouse, and therefore does not qualify to apply for conditional use approval as a

permissible alteration or expansion of a nonconforming structure under § 404(2) of the

Zoning Bylaws. However, material facts as to the specific measurements of the former

boathouse remained for trial; that is, the Court was unable to rule on summary

judgment as to how much larger the as-built boathouse was, as compared with the

former boathouse.

      After the decision on summary judgment, Questions 1 and 5 of the Statement of

Questions remained for trial, as well as the facts relating to the size of the former

boathouse. Applicant also moved for reconsideration or clarification of the summary

judgment order; by agreement of the parties that motion was postponed to be

considered after the trial, together with any post-trial memoranda.

      An evidentiary hearing was held in this matter before Merideth Wright,

Environmental Judge. A site visit was taken on the hearing day with the parties and

their representatives.   The parties were given the opportunity to submit written

memoranda and requests for findings, in addition to their memoranda on the motion

for reconsideration or clarification. Upon consideration of the evidence as illustrated by
                                            2
the site visit, and of the written memoranda and requests for findings filed by the

parties, the Court finds and concludes as follows. The parties provided the Zoning

Bylaws last amended in February of 2006 (the 2006 Bylaws) as the version of the Zoning

Bylaws applicable to this appeal.1



         The 2006 Bylaws define the entire Town of Newport as a single zoning district.

§ 201.    Section 206 establishes dimensional requirements for lots and structures

according to each general use category. For dwelling uses, the side yard setback and

rear yard setbacks are 25 feet, and the building height maximum is 35 feet. § 206.1. The

only structures for which a reduced setback is provided are utility sheds not exceeding

200 square feet in area, for which all yard setbacks are five feet, and for which the

maximum height is eight feet. § 206.4. The 2006 Bylaws do not establish any separate

lakeshore setback requirement or boathouse exemption.

         Applicant’s property is located at 5706 Lake Road on the westerly shore of Lake

Memphremagog in the Town of Newport. When Applicant acquired the property in

1976, it included an existing single-family house and a then-existing boathouse (the

former boathouse2) located near the lake shore. A small stream entered the back of the

former boathouse, dropping four to five feet in elevation to its outlet at the lake level at

the front of the former boathouse.


1 The parties have not provided any earlier zoning ordinance from which the Court
could determine when the boathouse became nonconforming; for the purposes of this
decision the Court will assume that the regulations in effect in October of 2005, when
the first application was filed, also contained the 25-foot side setback requirement. The
2006 Bylaws also do not appear to contain any new waiver provisions as allowed by 24
V.S.A. § 4414(8).
2
  The boathouse was originally built in 1931, and was in place as of Applicant’s
purchase of the property in 1976; the superstructure above the foundation was
renovated in 1992, but not changed in size or shape. All references to the “former”
boathouse dimensions in this decision refer to the structure as renovated in 1992.
                                             3
       Under the 2006 Bylaws the house is categorized as a permitted single-family

dwelling use and the former boathouse is categorized as a permitted accessory use.

§ 206, Permitted Uses (1), (8).

       Appellants’ property is the adjacent lakeshore property to the south. The deeds

in evidence suggest that the deeded LeBlanc-Snelgrove property line runs from the lake

westwards along what was the south side of the former boathouse, and then

northwards along or near the back or west side of the former boathouse, before

proceeding from there towards the west. However, any dispute as to the location of the

property line or as to the parties’ respective property rights, including whether any of

the construction related to the boathouse encroaches on Appellants’ property, is not

before this Court in this appeal; it must be raised, if at all, in Superior Court. See 4

V.S.A. § 1001(b); e.g., In re Leiter Subdivision Permit, No. 85-4-07 Vtec, slip op. at 4 (Vt.

Envtl. Ct. July 25, 2008) (Durkin, J.) (citing Appeal of Monty, Nos. 7-1-04 Vtec and 47-3-

04 Vtec (Vt. Envtl. Ct. Jan. 24, 2006) (Durkin, J.)).

       Because the former boathouse was located at or near the LeBlanc-Snelgrove

property line, it was entirely within the twenty-five-foot-wide side yard setback area.

Under Article IV of the 2006 Bylaws, the former boathouse was therefore a

nonconforming structure that was entitled to continue, provided that the conditions of

§ 4043 are met.

       The former boathouse had a low concrete foundation or concrete footings,

extending approximately two-and-a-half to three feet above the surrounding ground

level at the lake end of the building, and extending approximately three feet above the

surrounding ground level at the northwest corner of the building adjacent to the

opening through which the stream entered the back of the building. A single-story

clapboard structure was built on the concrete footings; the structure opened onto the

3Article IV only contains § 404, which has three subsections; there is no § 401, § 402, or
§ 403.
                                               4
lake and provided access and storage for a single boat. The exposed width of each

clapboard was 5¼ inches, making it possible to estimate the height of the former

structure above its concrete foundations, from photographs in evidence. The structure

had a shallow peaked roof with the gable ends facing east and west (towards and away

from the lake); the attic area was used for storage. The roof of the former boathouse

extended approximately one foot beyond its side walls on all four sides of the building.

The concrete footings or foundation blocks sloped outwards at about a twenty degree

angle from their top edges down to the ground, so that the foundation at ground level4

also extended beyond the side walls of the building.

       Whether measured where the footings met the ground or at the full extent of the

roof, the former boathouse occupied a footprint of approximately 21’ 3” in width and

approximately 32’ 3” in length, with the walls of the structure having a width of

approximately 18’ 3” and a length of approximately 30’ 3”. The wooden structure of the

former boathouse extended above the foundation approximately 11 feet to the peak of

the roof, so that the peak of the roof was approximately 14 feet above the surrounding

ground level (regardless of the lake level or the level of water within the stream or

within the boathouse). Although it may technically be possible to establish an elevation

above sea level for the peak of the roof of the former boathouse, by comparing

photographs that contain the former boathouse together with other known features that

still exist, determining the elevation of the still-existing features, and correcting for the

angle at which the photographs were taken, no expert surveyor or other expert


4
 Applicant argues that the Court should consider the size of the former boathouse as
having extended underground to the bottom of the footings. However, nothing in the
Zoning Bylaws or the state statute supports extending the open space required in a yard
setback below the ground. Cf. In re Edgar Northshore Dr. Variance Application, No.
292-12-07 Vtec, slip op. at 7 (Vt. Envtl. Ct. Feb 5, 2009) (Wright, J.); In re Fenoff
Accessory Dwelling Application, No. 280-12-06 Vtec, slip op. at 6–7 (Vt. Envtl. Ct. Mar.
19, 2008) (Wright, J.).
                                             5
evidence was presented to provide that elevation evidence in the present case.

(Similarly, while it is technically possible for a surveyor to establish an elevation above

sea level for the peak of the roof of the as-built boathouse, no such actual measured

elevation evidence was presented in evidence.) In any event, for the reasons discussed

below, a finding as to the elevation above sea level of the peak of the former boathouse

is not essential to the resolution of the present appeal.

         In October of 2005, Applicant submitted an application for a zoning permit,

proposing to reconstruct the boathouse northerly of the stream, about five feet northerly

of its pre-existing location.     The application stated both the “existing use and

occupancy” and the “proposed use and occupancy” as “BOATHOUSE.”                        The

application stated the building length as “35 [feet],” the width as “15 [feet],” and the

number of stories as “1.” The application noted that it was for the “DEMOLITION &

REBUILDING OF SAME SIZE BOATHOUSE 5 FT NORTH OF EXISTING.” Whether

the width of the boathouse had been 15 feet as stated in the application, or was actually

18 (or 21) feet in width, moving it five feet to the north meant that it (or all but the

northernmost foot) would still be located within the twenty-five-foot-wide side setback.

However, the application stated the side setback as “N/A [not applicable].”

         Despite proposing construction within the side setback area, which should have

been treated as an alteration of or expansion to a nonconforming structure under

whatever version of § 404 of the Zoning Bylaws was in effect at that time,5 the 2005

application was acted on by the Zoning Administrative Officer rather than being

referred to the ZBA. The Zoning Administrative Officer approved it on November 17,

2005 and it became final without appeal.

         The project had also received a letter dated September 27, 2005 from the state

Agency of Natural Resources (ANR) regarding the requirements of state law for the


5   See footnote 1, above.
                                              6
project. That letter, based on a site visit taken on August 8, 2005 by an ANR employee,

described the former boathouse as having been located “landward of” the lake, stated

that the reconstructed boathouse was also proposed to be located landward of the lake,

and stated that the existing alignment of the stream would be retained, with the

reconstructed boathouse being placed northerly of the stream. Condition 2 of the ANR

letter required that “[t]he reconstructed boathouse shall be landward of the existing

shoreline.” The ANR letter stated that “[t]he streambed will be stabilized with existing

stone and stone from an existing stone jetty, located north of the boathouse, which will

be removed from the lake;” and that “[t]he removal of the existing jetty will provide

access between the lake and the reconstructed boathouse.” No issues relating to the

compliance of the current construction with the ANR letter or with any ANR

regulations are before the Court in the present appeal.

      Applicant demolished the former boathouse and, in 2006, constructed the

boathouse in its current location (the as-built boathouse). In addition to completing

work on the as-built boathouse, Applicant constructed a 60-foot-long concrete retaining

wall at the property boundary in approximately the same location as the southerly wall

of the former boathouse, but much longer and taller than the foundation or footings of

the former boathouse. Applicant constructed an extension of the southerly wall of the

as-built boathouse towards the west, on the northerly bank of the stream. Applicant

also constructed a concrete base or floor within the streambed, between the southerly

retaining wall and the southerly wall of the as-built boathouse, and extending

westwards almost the full length of the retaining wall, forming what Appellants refer to

as a “sluiceway” for the stream outlet, conducting the stream between the southerly

retaining wall and the as-built boathouse.

      The as-built boathouse has two-and-a-half stories: a lower story open to the lake

and an upper story-and-a-half including the open space within the sloped roof. It has

concrete foundation walls that are much higher above ground than the foundation or
                                             7
footings of the former boathouse, so that they form the walls of the full lake-level story.

The upper story-and-a-half is built over the lake-level story, with doors and windows

facing onto a roofed deck area facing east towards the lake, and with an exit door on the

westerly end that will require a short flight of steps down to ground level. Three

dormers with windows are located in the north-facing slope of the roof. The upper

story-and-a-half is a finished open room that is served by electricity, but has no

plumbing, heating or other utilities; the lake-level story has a water supply.

       The poured concrete foundation of the as-built boathouse extends approximately

five feet above the current surrounding ground level at the northeastern (lake) end of

the building, and tapers to approximately two feet above the current surrounding

ground level at the northwesterly corner.

       A one-and-a-half story clapboard structure is built on the concrete foundation of

the as-built boathouse, forming the ceiling of the lake-level boathouse story of the

structure. The roof of the as-built boathouse extends two feet beyond its end walls on

the east and the west sides of the building, and extends a foot-and-a-half beyond its side

walls on the north and the south sides.

       The as-built boathouse occupies a footprint of approximately 21’ 8½” in width

and approximately 38’ 6” in length, with the walls of the structure having a width of

approximately 18’ 8½” and a length of approximately 34’ 6”. The footprint of the as-

built boathouse is approximately four feet longer than the former boathouse, and only a

few inches wider. The wooden structure of the as-built boathouse extends above the

foundation approximately 15 feet to the peak of the roof. As both the height of the

foundation of the as-built boathouse and the height of the wooden superstructure are

greater than the corresponding features of the former boathouse, the peak of the roof of

the as-built boathouse is therefore approximately at least five to eight feet higher above

the surrounding ground than was the peak of the roof of the former boathouse,

although it is difficult to determine the change in elevation of that surrounding ground.
                                             8
The as-built boathouse occupies a larger above-ground volume of the side setback area

than did the former boathouse, as well as a larger lateral extent. Because of the steeper

roof and the higher elevation of the roof peak, the upper story of the as-built boathouse

also obstructs more of the view from Appellants’ deck towards the northerly end of the

lake than did the former boathouse.

       In 2007, Applicant sought to amend the 2005 zoning permit to obtain approval

for the as-built boathouse. Applicant did not apply for any permit for the additional

concrete work that became the southerly boundary wall, the extension of the southerly

wall of the as-built boathouse, or the concrete base for the stream. The application was

filled out at the January 2, 2007 ZBA meeting, and then was ruled on by the ZBA at the

same hearing. No separate decision was issued, and the undated, unsigned minutes for

this hearing were not subsequently approved by vote of the ZBA.

       The 2007 application stated the “existing use and occupancy” of the building as

“BOATHOUSE – AMENDMENT OF EXISTING PERMIT” and stated the “proposed

use and occupancy” of the building as “BOATHOUSE & SLEEPING QUARTERS.” The

2007 application stated the building length as “34 [feet],” stated the width as “16” [feet],

and stated the number of stories as “2.” Although the 2007 application stated the

building footprint as 34’ x 16’, it also stated the square footage as 600 square feet,

although that length multiplied by that width yields an area of 544 square feet.



       Motion for Reconsideration, and Remaining Merits

       Relief pursuant to a motion to reconsider is “an extraordinary remedy that

should be used sparingly.” In re Bouldin Camp – Noble Road, No. 278-11-06 Vtec, slip

op. at 1 (Vt. Envtl. Ct. Sept. 13, 2007) (Wright, J.). The limited functions of a motion for

reconsideration are “‘to correct manifest errors of law or fact’ on which the decision was

based, to allow the moving party to present newly discovered or previously unavailable

evidence, to prevent manifest injustice, or to respond to an intervening change in the
                                             9
controlling law.” In re Vanishing Brook Subdivision, No. 223-10-07 Vtec, slip op. at 4

(Vt. Envtl. Ct. July 10, 2008) (Wright, J.) (quoting 11 Wright, Miller, & Kane, Federal

Practice and Procedure: Civil 2d § 2810.0). Because of these narrow purposes, motions

to reconsider are usually denied. In re South Village Communities, LLC, No. 74-4-05

Vtec, slip op. at 2 (Vt. Envtl. Ct. Sept. 14, 2006) (Durkin, J.) (citing 11 Wright, Miller, &

Kane, supra, § 2810.0).

       However, as the parties agreed that the motion for reconsideration would be

considered together with the remaining merits for trial, the Court has fully considered

the issues raised by the motion for reconsideration and its response, in light of the

evidence at trial, as illustrated by the site visit. The Court declines to change the result

of the summary judgment decision.

       First, subsection 1 of § 404, governing nonconforming uses, does not apply to the

present application, as the single-family dwelling use and its accessory boathouse use

are conforming, permitted uses. § 206, Permitted Uses (1), (8). Rather, the former

boathouse was a nonconforming structure, due to its failure to meet the side setback

dimensional requirements, although it housed a permitted use. Compare 24 V.S.A.

§ 4303(14), and § 602 of the Zoning Bylaws (definition of “nonconforming structure”),

with 24 V.S.A. § 4303(15), and § 602 of the Zoning Bylaws (definition of

“nonconforming use”). Under the present statute, municipalities are required to define

in their zoning bylaws how all three types of nonconformities (nonconforming uses,

structures, and lots) are to be addressed, including the extent to which a nonconformity

may change or expand. 24 V.S.A. § 4412(7).6 Section 404(2) of the 2006 Zoning Bylaws,


6 In re Miserocchi, 170 Vt. 320 (2000), was decided under an earlier version of the state
statute, and does not require a different result. It was decided at a time during which
the statutory language authorizing towns to regulate noncomplying structures had for a
time been repealed, leaving only the language authorizing towns to regulate
nonconforming uses, even though many zoning bylaws had retained older provisions
that continued to regulate noncomplying structures. That anomaly was cured by the
                                             10
adopted after that statutory authority was enacted, allows the alteration or expansion of

a nonconforming structure, but only “providing such action does not increase the

degree of nonconformance.”

       The state statute also authorizes municipalities to provide in their zoning bylaws

for waivers to reduce dimensional requirements in defined circumstances. 24 V.S.A.

§ 4414(8). The 2006 Zoning Bylaws do not provide for waivers of the side setback

dimensional requirement.

       The as-built boathouse increases the “degree of nonconformance” with the side

setback requirement, as compared with the smaller former boathouse, even though it

itself is located five feet farther from the boundary line, because it is a larger structure

and occupies a larger volume of the setback area. The Zoning Bylaws require that the

required yard or setback area be entirely free of structures or parts of structures; that is,

they “shall not project into a required yard.” See § 312. The enlargement of the existing

boathouse within the side setback area therefore is not eligible for conditional use

approval under the terms of § 404(2) of the Zoning Bylaws, because the proposal would

increase the degree of nonconformance. E.g., In re Dunnett, 172 Vt. 196, 202–03 (2001)

(affirming denial of enlargement of portion of building within side setback area under

nonconforming structure provisions of bylaw); In re Appeal of Tucker, No. 123-7-98

Vtec (Vt. Envtl. Ct. Aug. 2, 1999) (Wright, J.) (permit allowing construction of one-story

building extending into side setbacks does not authorize expansion to two stories

within the setbacks, even though two-story building would not violate height

limitations or extend laterally any farther into setbacks), aff’d, No. 1999-399 (Vt. Mar. 10,


extensive statutory amendments enacted in 2004, prior to the adoption of the 2006
Zoning Bylaws. Zoning ordinances are interpreted according to the same rules as
statutes. In re Trahan, 2008 VT 90, ¶ 19 (citing In re Gregoire, 170 Vt. 556, 559 (1999)
(mem.)). In interpreting the 2006 Zoning Bylaws, therefore, the Court will presume that
the drafters were mindful of relevant existing laws. In re Grievance of Danforth, 174 Vt.
231, 238 (2002) (citing State v. Read, 165 Vt. 141, 147 (1996)).
                                             11
2000) (unpublished mem.); see also In re Curry Variance Application, No. 222-10-07

Vtec, slip op. at 7 (Vt. Envtl. Ct. Feb. 5, 2009) (Wright, J.) (extension of roof overhangs

into side setback area enlarged or expanded nonconformity); In re Edgar Northshore

Dr. Variance Application, No. 292-12-07 Vtec, slip op. at 5–7 (Vt. Envtl. Ct. Feb 5, 2009)

(Wright, J.) (additional height added to pre-existing nonconforming structure within

setback area enlarged nonconformity); In re Rouleau Property Appeals, Nos. 231-12-04

Vtec, 28-2-05 Vtec, 29-2-05 Vtec, 192-9-05 Vtec, 28-2-05 Vtec, and 193-9-05 Vtec (Vt.

Envtl. Ct. Nov. 17, 2006) (Wright, J.) (denying application to relocate building within

shoreline setback because it would occupy a formerly clear area within shoreline

setback); Appeal of Barnes, No. 154-8-04 Vtec, slip op. at 6–7 (Vt. Envtl. Ct. May 18,

2005) (Wright, J.) (additional height added to pre-existing nonconforming structure

within setback area increased nonconformity).

      Moreover, all that Applicant was authorized to construct by the 2005 Permit was

a new 15’ x 35’ single-story boathouse, located five feet farther north than the former

boathouse. The as-built boathouse represents an expansion within the setback area that

is larger than that authorized by the 2005 Permit, regardless of whether it is larger than

the former boathouse. As the 2006 Zoning Bylaws do not provide for conditional use

approval for such an expansion, and do not provide for a waiver of the side setback

dimensional requirement, the 2007 application now before the Court cannot be

approved.

      Similarly, all that is before the Court in the present proceeding is what was

before the ZBA as proposed by the 2007 application: a two-story, 34’ x 16’ boathouse,

five feet northerly of the former boathouse. The wall-to-wall dimensions of the as-built

boathouse building are larger than 34’ x 16’, and the building has an additional three

feet of width and four feet of length due to the roof overhangs, which would require a

further amendment to the 2007 application, even if construction within the side setback

area could have been approved in this proceeding.
                                            12
      Applicant also argues that the southerly retaining wall and the concrete base to

the streambed were “necessary” to the construction authorized in the 2005 permit, and

therefore should not require a separate zoning permit. If the additional concrete work

had been listed on the application for the 2005 permit as part of the project, it would

have been covered by the 2005 permit. It was not covered by the 2005 permit; so that if

field conditions during construction had necessitated7 changes to the project as

approved in the 2005 permit, Applicant or his engineer should have sought

amendments to the permit to reflect those changes. On the other hand, if the additional

concrete features are considered to be part of the boathouse structure, rather than to be

separate structures, they increase the nonconformity of the as-built boathouse even

more than does the boathouse structure itself.

      At present, neither the southerly retaining wall, the westerly extension of the

southerly wall of the as-built boathouse, nor the concrete base to the streambed, has a

zoning permit. A zoning permit is required because each falls within the definition of a

structure, and the 2006 Zoning Bylaws do not exempt boundary walls or retaining

walls, except on operating farms. § 602, “Structure.” The absence of a permit for those

structures is not otherwise before the Court in the present appeal, as this is not an

enforcement case. Similarly, if any of those structures also require any ANR approval

regarding their effect on the stream, that question is not before the Court in the present

appeal.

      Because the upper story of the as-built boathouse obstructs more of the view

from Appellants’ deck towards the northerly end of the lake than did the former

boathouse, Appellants understandably focused on this obstruction at trial and


7
 This decision makes no findings or conclusions as to the necessity for the retaining
wall, whether the southerly footings for the former boathouse could have been left in
place, or whether there have been intervening changes to the contours of either party’s
property or to the shoreline.
                                           13
demonstrated it during the site visit. However, in the 2006 Zoning Bylaws, only the site

plan approval standards address the compatibility of a project with adjacent properties,

and those standards do not apply to a residential accessory building. See §§ 205(A), (D).

That is, if the upper story-and-a-half of the boathouse had been built to its current

elevation but closer to the house, outside the side setback, the fact that it obstructs

Appellants’ formerly open view is not regulated by the 2006 Zoning Bylaws.



       Question 5 of the Statement of Questions

       Because the present application for conditional use approval was filled out as

well as ruled on at the January 2, 2007 meeting of the ZBA, the notice or warning

required for conditional use review by 24 V.S.A. § 4464(a)(1) did not occur.         No

evidence was presented at trial to show that reasonable efforts were made to provide

adequate posting and notice. 24 V.S.A. § 4464(a)(5). Therefore, even if the as-built

location and size of the new boathouse had been eligible to be considered for

conditional use approval under § 404, the ZBA’s procedure did not meet the

requirements of 24 V.S.A. §§ 4464(a)(1) or (5). Question 5 of the Statement of Questions

is therefore resolved in favor of Appellants.



       Question 1 of the Statement of Questions

       No evidence was presented at trial to show that the January 2, 2007 meeting

minutes were ever adopted by the ZBA so as to constitute the written decision of the

ZBA under 24 V.S.A. § 4464(b)(1), even though the appeal was allowed to be filed from

the oral decision made at the meeting. Therefore, even if the as-built location and size

of the new boathouse had been eligible to be considered for conditional use approval

under § 404, the ZBA’s minutes did not constitute a decision meeting the requirements

of 24 V.S.A. § 4464(b)(1). Question 1 of the Statement of Questions is therefore resolved

in favor of Appellants.
                                            14
      Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED

that the as-built boathouse does not qualify to be considered for conditional use

approval under § 404 of the 2006 Zoning Bylaws and the application for conditional use

approval is therefore DENIED, concluding this appeal.




      Done at Berlin, Vermont, this 23rd day of April, 2009.




                          _________________________________________________
                                Merideth Wright
                                Environmental Judge




                                           15